            Case 2:20-cv-06316-JP Document 5 Filed 01/13/21 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MONICEN PINNOCK,                               :
    Plaintiff,                                 :
                                               :
       v.                                      :       CIVIL ACTION NO. 20-CV-6316
                                               :
DARREN KEYS, et al.,                           :
    Defendants.                                :

                                              ORDER

       AND NOW, this 13th day of January, 2021, upon consideration of Plaintiff Monicen

Pinnock’s Motion to Proceed In Forma Pauperis (ECF No. 1) and her pro se Complaint (ECF

No. 2), it is ORDERED that:

       1.      Leave to proceed in forma pauperis is GRANTED.

       2.      The Complaint is DEEMED filed.

       3.      The Complaint is DISMISSED WITHOUT PREJUDICE for lack of subject

matter jurisdiction as stated in the accompanying Memorandum.

       4.      Pinnock may file an amended complaint within thirty (30) days of the date of

this Order in the event she can state a basis for the Court’s jurisdiction over her state law claims.

Any amended complaint must clearly state the basis for the Court’s jurisdiction. Alternatively,

Pinnock may seek to file her claims in state court, where federal jurisdiction will not be an issue,

rather than returning to this Court with an amended complaint. Upon the filing of an amended

complaint, the Clerk of Court shall not make service until so ORDERED.

       5.       The Clerk of Court shall SEND Pinnock a blank copy of the Court’s form

complaint to be used by a pro se plaintiff filing a civil action in this Court bearing the above civil

action number. Pinnock may use this form to file an amended complaint if she chooses to do so.
            Case 2:20-cv-06316-JP Document 5 Filed 01/13/21 Page 2 of 2




       6.      If Pinnock fails to file an amended complaint, this case may be dismissed for

failure to prosecute without further notice.

                                               BY THE COURT:


                                               _____/s/ John R. Padova______________
                                               JOHN R. PADOVA, J.




                                                 2
